 


109 HR 4898 IH: Common Sense Budget Act of 2006
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4898 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Ms. Woolsey (for herself, Ms. Lee, Mr. Grijalva, Mr. Kucinich, Mr. Davis of Illinois, Mr. Nadler, Mr. McDermott, Mr. Owens, Mr. McGovern, Mr. Clay, Mr. Conyers, Mr. Honda, Ms. Jackson-Lee of Texas, Mr. Stark, Ms. Schakowsky, and Ms. McKinney) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Energy and Commerce, Education and the Workforce, Homeland Security, and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reallocate funds toward sensible priorities such as improved children’s education, increased children’s access to health care, expanded job training, and increased energy efficiency and conservation through a reduction of wasteful defense spending, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Common Sense Budget Act of 2006. 
2.FindingsCongress finds the following: 
(1)The Department of Defense's increasingly large budget provides for total defense spending that is greater than that of the other 192 countries in the world combined, yet— 
(A)the United States now ranks 25th in the world in infant mortality, behind most of the nations of Western Europe and the industrialized Far East, while $60,000,000,000 of the United States defense budget is expended annually on weapons designed to thwart Soviet Union aggression during the Cold War and other wasteful programs; 
(B)Federal spending on elementary and secondary education has fallen to less than 10 percent of the proposed 2007 outlays for the Department of Defense, while schools throughout the Nation are eliminating programs in music, foreign language, and physical education; 
(C)61,000,000 individuals in the United States lack health insurance during some period of any given year, and half that number of individuals (over 10,000,000 of whom are children) lack such insurance for the entire year; 
(D)the Government Accountability Office estimates that— 
(i)1/3 of the Nation's public schools, serving 14,000,000 children, need extensive repair or need to have their entire physical plants replaced; 
(ii)85 percent of the Nation's public schools, 73,000 facilities serving 40,000,000 children, need some repair work; and 
(iii)the total cost for the repairs and replacement described in this subparagraph is over $120,000,000,000; 
(E)research conducted by the National Center for Education Statistics shows that middle school students in the United States rank 18th in science test scores and 19th in math test scores internationally, behind students in such countries as the Republic of Korea, the Slovak Republic, Singapore, the Russian Federation, and Malaysia; and 
(F)the Government Accountability Office estimated in 2003 that the Department of Defense could not account for over $1,000,000,000,000 in funds appropriated to the Department of Defense. 
(2)The United States spends over $20,000,000,000 annually to maintain its nuclear arsenal, although many of the weapons in that arsenal no longer have practical utility. The United States needs to eliminate spending on obsolete weapons systems and use the funds saved to meet urgent domestic needs for health care, education, job training, and increased energy efficiency and conservation. 
(3)The Department of Defense is spending billions of dollars developing space weapons and preparing plans to deploy them, although— 
(A)those expenditures and plans contravene White House policy, in place for a decade, that emphasizes arms control and nonproliferation pacts; and 
(B)the development of those weapons is opposed by many United States allies, who have rightly stated that a shift in policy towards that development will create an arms race in space. 
(4)The United States needs to reduce its dependence on foreign oil by promoting long-term energy security through greater investment in sustainable and renewable energy alternatives. 
(5)The United States is facing unprecedented challenges to national security and broader national interests. Sustainable development and humanitarian assistance programs should be a central part of United States foreign policy. To address the root causes of instability and terrorism and undercut the ability of terrorist organizations to recruit effectively, the United States needs to address the global challenges of poverty, illiteracy, unemployment, disease, and disaster by increasing funding for sustainable development and humanitarian assistance programs. 
3.Reductions in amounts available for certain defense and energy programs 
(a)Reductions in amounts available for programs 
(1)Department of defense programs 
(A)In generalNotwithstanding any other provision of law, of the amounts appropriated or otherwise available for fiscal year 2007 for each program or account of the Department of Defense specified in subparagraph (B)— 
(i)the amount available in such fiscal year for such program or account shall be reduced by the amount specified with respect to such program or account in that subparagraph; and 
(ii)an amount equal to the aggregate amount of all such reductions under clause (i) shall be available instead for the purposes set forth in subsection (b). 
(B)Specified programs and accounts and amountsThe programs and accounts, and amounts with respect to such programs and accounts, specified in this subparagraph are as follows: 
(i)The F–22 fighter aircraft program, $2,800,000,000. 
(ii)The F–35 Joint Strike fighter aircraft program, $3,300,000,000. 
(iii)The C–130J aircraft program, $1,600,000,000. 
(iv)The V–22 Osprey aircraft program, $2,100,000,000. 
(v)The Virginia class submarine program, $2,300,000,000. 
(vi)The next generation destroyer (DD(X)) program, $3,400,000,000. 
(vii)The Ballistic Missile Defense program, $8,300,000,000. 
(viii)Cross-service accounts for research, development, test, and evaluation, $5,000,000,000. 
(ix)Accounts providing funds for personnel and other costs associated with drawdowns and other reductions in the Armed Forces, $5,000,000,000. 
(x)Space weapons programs, $5,000,000,000. 
(xi)The Future Combat System, $2,700,000,000. 
(xii)Programs relating to the operations of the Department of Defense that can be combined to achieve efficiencies in such operations, $5,000,000,000. 
(2)Department of energy national security programsNotwithstanding any other provision of law, of the amounts appropriated or otherwise available for fiscal year 2007 for the Department of Energy for the National Nuclear Security Administration for national security programs— 
(A)the amount available in such fiscal year for such programs shall be reduced by $14,000,000,000; and 
(B)an amount equal to the amount of the reduction under subparagraph (A) shall be available instead for the purposes set forth in subsection (b). 
(b)Domestic programsFrom amounts made available under subsection (a)— 
(1)$10,000,000,000 shall be made available to carry out the modernization of school facilities under section 8007(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)); 
(2)$10,000,000,000 shall be made available to carry out State child health plans under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); 
(3)$5,000,000,000 shall be made available to carry out employment and training activities under chapter 5 of subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2861 et seq.); 
(4)$10,000,000,000 shall be made available to the Secretary of Energy for such programs as that Secretary may specify to increase energy efficiency and conservation and increase investment in sustainable and renewable energy alternatives; 
(5)$13,000,000,000 shall be made available to the Secretary of State for such sustainable development and humanitarian assistance programs as that Secretary may specify to alleviate the global challenges of poverty, illiteracy, unemployment, disease, and disaster; 
(6)$5,000,000,000 shall be available to the Secretary of Homeland Security to improve safeguards pursuant to the Homeland Security Act of 2002; 
(7)$5,000,000,000 shall be made available to reduce the deficit; and 
(8)$2,000,000,000 shall be made available for medical research. 
4.Effective dateThis Act takes effect 90 days after the date of enactment of this Act. 
 
